Case 1:16-cr-00324-ALC Document 222 Filed 02/09/21 Page 1 of 1

 

LISA SCOLARI
Attorney at Law
20 Vesey Street, Suite 400
New York, New York 10007
Iscolarilaw@earthlink.net

TEL 212-227-8899

February 9, 2021

Honorable Andrew L. Carter
United States District Court

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED: '2.- 9 - 41

FAX 212-964-2926

40 Foley Square
New York, N.Y. 10007
via ECF
Re: United States v. Emilio Rojas-Romero
16 Cr. 324 (ALC)
Your Honor:

I write to request the adjournment of Mr. Rojas-Romero’s case which is currently

scheduled for February 18, 2021 due to the covid -19 crisis.

The government, by Jaqueline Kelly, Esq. consents to this request. Therefore I request

and adjournment to a date in May, 2021.

YN QM ON NO ASS ogo

Respectfully,

Lisa beolani

Lisa Scolari

[Avdrte 7 Como

HON. ANDREW L. CARTER Q-A-T

S ean SANG —

WPOTHD Seo eS. 2N

 
